SANGUI BIOTECH INTERNATIONAL, INC. AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN Sangui Biotech International, Inc., a Colorado corporation (the “Company”), hereby adopts this Amended and Restated Long-Term Incentive Plan (the “Plan”). 1.Purposes of the Plan.The Board has adopted this Plan with the intent, and directs that it be administered as necessary, to attract and retain the best available personnel for positions of substantial responsibility; provide additional incentive to Employees, Directors and Consultants; and promote the success of the Company’s business. Options granted under the Plan may be Incentive Stock Options or Nonstatutory Stock Options, as determined by the Administrator at the time of grant.Stock Purchase Rights and Restricted Stock Units may also be granted under the Plan. 2.Definitions.As used herein, the following definitions shall apply: (a)“Administrator” means the Board or any of its Committees as shall be administering the Plan in accordance with Section 4 of the Plan. (b)“Applicable Laws” means the requirements relating to the administration of stock option plans under the corporate laws of the State of Colorado, federal and state securities laws, the Code, the regulations and policies of any stock exchange or quotation system on which the Common Stock is listed or quoted, and the Applicable Laws of any foreign country or jurisdiction where Options, Stock Purchase Rights, or Restricted Stock Units are or will be granted under the Plan. (c)“Board” means the Board of Directors of the Company. (d)“Code” means the Internal Revenue Code of 1986, as amended. (e)“Committee” means a committee of Directors appointed by the Board in accordance with Section 4 of the Plan. (f)“Common Stock” means the common stock of the Company. (g)“Company” means Sangui Biotech International, Inc., a Colorado corporation. (h)“Consultant” means any person, including an advisor, engaged by the Company or a Parent or Subsidiary to render services to such entity, including, at the discretion of the Administrator, an entity that is not a natural person. (i)“Director” means a member of the Board. (j)“Disability” means total and permanent disability as defined in Section 22(e)(3) of the Code. (k)“Employee” means any person, including Officers and Directors, employed by the Company or any Parent or Subsidiary of the Company.A Service Provider shall not cease to be an Employee in the case of (i)any leave of absence approved by the Company(or the Parent or Subsidiary that employees the Employee) or (ii)transfers between locations of the Company or between the Company, its Parent, any Subsidiary, or any successor.For purposes of Incentive Stock Options, no such leave may exceed 90 days, unless reemployment upon expiration of such leave is guaranteed by statute or contract.If reemployment upon expiration of a leave of absence approved by the Company is not so guaranteed, then three months following the 91st day of such leave, any Incentive Stock Option held by the Optionee shall cease to be treated as an Incentive Stock Option and shall be treated for tax purposes as a Nonstatutory Stock Option.Neither service as a Director nor payment of a Director’s fee by the Company shall be sufficient to constitute “employment” by the Company. Page 1 of 14 (l)“Exchange Act” means the Securities Exchange Act of 1934, as amended. (m)“Fair Market Value” means, as of any date, the value of Common Stock determined as follows: (i)if the Common Stock is listed on any established stock exchange or a national market system, including the Nasdaq National Market or the Nasdaq SmallCap Market of the Nasdaq Stock Market, its Fair Market Value shall be the closing sales price for such stock (or the closing bid, if no sales were reported) as quoted on such exchange or system on the day of determination, as reported by Nasdaq, The Wall Street Journal, or such other source as the Administrator deems reliable; (ii)if the Common Stock is regularly quoted in an inter-dealer quotation medium, but selling prices are not reported, the Fair Market Value of a Share of Common Stock shall be the mean between the high bid and low asked prices for the Common Stock on the day of determination, as reported by such inter-dealer quotation medium, The Wall Street Journal, or such other source as the Administrator deems reliable; or (iii)in the absence of an established market for the Common Stock, the Fair Market Value shall be determined in good faith by the Administrator. (n)“Incentive Stock Option” means an Option intended to qualify as an incentive stock option within the meaning of Section 422 of the Code and the regulations promulgated thereunder. (o)“Inside Director” means a
